BARRY, Judge.
This matter was remanded to reconsider the amount of wages to be assigned for child support. Jones v. Thibodeaux, 488 So.2d 945 (La.1986).
Jones’ interpretation of La.R.S. 13:3881 (as amended in 1980 and 1981), is that up to 50% of defendant’s wages is subject to assignment.
The trial judge stated:
It’s quite obvious that he (defendant) has a difficult time paying $350 a month for the support of the legitimated child and he has two other children, I understand, that were legitimate, even though one is living with him.
Based on the trial court’s determination of hardship, we feel an amount less than maximum is appropriate. We therefore reaffirm the $350.00 monthly support obligation and apply any additional sum up to 40% of defendant’s wages to past due support. This would result in a “reasonable reduction of the past due support.”
Although the trial court decided (for no factual reason) that defendant’s net income was approximately $1,500.00 a month, defendant admitted prior to trial that his net monthly income was $1,732.98. Thus, the 40% assignment is based on that amount.
AMENDED; AFFIRMED.